DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 1/27/2021.  Claims 1-20 are pending.  Claims 1-20 are rejected.

Response to Amendments
The rejections of Claims 1-20 under 35 U.S.C. 101 are withdrawn in view of Applicant’s arguments and claim amendments.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 4, 5, 8, 11, 12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sachidanandam (US Publication No. 20160182430 A1), Fan (US Publication No. 20200175972 A1) and Chung (US Publication No. 20130166660 A1).

Regarding claim 1, Sachidanandam discloses a message processing method for communication software, comprising: 
acquiring an unread message (e.g., a new message or an unread message) in the communication software (e.g., messaging application 202); (FIG. 2 and [0026], [0028])
determining a type of the unread message and identifying contents of the unread message to obtain summary information of the unread message, wherein the summary information comprises main contents of the unread message, wherein ([0040], [0041] and FIG. 5 – The summary 524 or 526 is associated with an unread message. The summary may display one or more lines summary of a message content, a thumbnail view for each attached image, video.  This implies that contents of the unread message 
upon determining that the unread message is a text message, identifying contents of the unread message comprises identifying contents of the text message via text recognition; ([0040], [0041] and FIG. 5 – The summary may display one or more lines summary of a message content.  This implies that it is determined that the unread message is a text message, and that the text in the message is identified via text recognition.)
upon determining that the unread message is an image message, identifying contents of the unread message comprises identifying contents of the image message via image recognition, or taking recognized text information as the contents of the image message if the image message contains text information;  ([0040], [0041] and FIG. 5 – The summary may display a thumbnail view for an attached image.  This implies that it is determined that the unread message is an image message, and that the image message is identified via image recognition.)
upon determining that the unread message is a video message, identifying contents of the unread message comprises acquiring information on an interface to be played of the video message, and acquiring contents of the video message according to the information, wherein the information comprises
outputting the summary information through at least one of audio and image signals. ([0040], [0041] and FIG. 5 – the summary is output through the graphical user interface of the messaging application 202.  As such, the summary is output through image signals.)
Sachidanandam does not disclose upon determining that the unread message is a voice message, identifying contents of the unread message comprises converting the voice message into a text message, and obtaining contents of the voice message according to the text message;
wherein the information comprises a name and 
Fan discloses upon determining that the unread message is a voice message, identifying contents of the unread message comprises converting the voice message into a text message, and obtaining contents of the voice message according to the text message. ([0015] – “translating a voice message received from the sending device to text, summarizing the text, extracting keywords from the summary, selecting symbols 
or tags that are illustrative of the meaning of the keywords, and tagging or affixing the symbols or tags on the display screen of the receiving device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachidanandam in view of Fan in order to upon determining that the unread message is a voice message, identify contents of the 
Sachidanandam and Fan do not disclose wherein the information comprises a name and 
Chung discloses wherein the information comprises a name and a summary of the video message. ([0090] and FIG. 6A – the information acquired included a file name of an attached video file and a captured image as summary.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachidanandam and Fan in view of Chung such that the information comprises a name and a summary of the video message.  One of ordinary skill in the art would have been motivated because it enhances user convenience by offering a detailed summary of video message.

Regarding claim 4, Sachidanandam discloses after the outputting the summary information: detecting a selection operation for the summary information; ([0040-0042] and FIG. 5.  When a user selects the summary 524, or 526 in FIG. 5, it is implied that such selection is detected.)
jumping from a dialog box of the communication software to a message interface comprising a target unread message corresponding to the summary information, in response to the detected selection operation. ([0040-0042] and FIG. 5.  When a user 

Regarding claim 5, Sachidanandam discloses wherein the outputting the summary information comprises at least one of: displaying the summary information in a dialog box of the communication software ([0040], [0041] and FIG. 5 – the summary is displayed in a dialog box of the messaging application 202.); displaying the summary information in a floating window; or voice playing the summary information. 

Regarding claim 8, the reasons for rejections are similar as these for claim 1.

Regarding claim 11, the reasons for rejections are similar as these for claim 4.

Regarding claim 12, the reasons for rejections are similar as these for claim 5.

Regarding claim 15, the reasons for rejections are similar as these for claim 1.

Regarding claim 18, the reasons for rejections are similar as these for claim 5.



Claim 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sachidanandam, Fan and Chung, in view of Ning (US Publication No. 20200125632 A1).

Regarding claim 2, Sachidanandam, Fan and Chung do not disclose  
identifying the contents of the unread message to obtain at least one topic; and 
determining summary information for each topic; and 
wherein the communication software is a chat application, and 
the method further comprises: 2automatically generating and outputting the summary information to thereby facilitate a user quickly learning the main contents of the unread message and starting chatting. 
Ning discloses identifying the contents of the unread message to obtain at least one topic; and ([0093-0095] - analyzed new messages to identify topics, such as traveling to Florida in the general sense, traveling to the Kennedy Space Center.)
determining summary information for each topic; and ([0095], [0096] – determining a summary for the topic of traveling to the Kennedy Space Center.)
wherein the communication software is a chat application, and ([0008])
the method further comprises: automatically generating and outputting the summary information to thereby facilitate a user quickly learning the main contents of the unread message and starting chatting. ([0008], [0096])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachidanandam, Fan and Chung in view of Ning in order to identify the contents of the unread message to obtain at least one topic; chat session to understand the communication content in real-time so as to allow users to maintain their understanding of the communication content.”  See Ning: [0007].

Regarding claim 9, the reasons for rejections are similar as these for claim 2.

Regarding claim 16, the reasons for rejections are similar as these for claim 2.

Claim 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sachidanandam, Fan and Chung, in view of Rahman (US Publication No. 20160147387 A1).

Regarding claim 3, Sachidanandam, Fan and Chung do not disclose after the outputting the summary information: 
detecting a selection operation for the summary information; and 
displaying in a floating window a target unread message corresponding to the summary information, in response to the detected selection operation.  
Rahman discloses after the outputting the summary information: 

displaying in a floating window (e.g., Chat window as shown in FIG. 11(c)) a target unread message corresponding to the summary information, in response to the detected selection operation.  ([0108], [0118], FIG. 11 – the selected messages are displayed in the chat window in response to detecting selection of the messages by pressing the OK button.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachidanandam, Fan and Chung in view of Rahman in order to after the outputting the summary information: detect a selection operation for the summary information; and display in a floating window a target unread message corresponding to the summary information, in response to the detected selection operation.  One of ordinary skill in the art would have been motivated because it enhances user friendliness of the user interface by offering the user an easy way to access the messages via the summary.

Regarding claim 10, the reasons for rejections are similar as these for claim 3.

Regarding claim 17, the reasons for rejections are similar as these for claim 3.

Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sachidanandam, Fan and Chung and Narasimhan (US Publication No. 20160028677A1).

Regarding claim 6, Sachidanandam, Fan and Chung do not disclose prior to the acquiring the unread message in the communication software: 
identifying reading statuses of messages transmitted in a preset historical period of the communication software.  
Narasimhan discloses prior to the acquiring the unread message in the communication software: 
identifying reading statuses of messages transmitted in a preset historical period of the communication software.  ([0049] – “a user may select his preferences for how far back in time he wishes to receive notifications of unread messages, such as two days.”  This implies that reading statuses of messages transmitted in a preset time of 2 days are identified for notification prior to transmitting the unread messages.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachidanandam, Fan and Chung in view of Narasimhan in order to prior to the acquiring the unread message in the communication software: identify reading statuses of messages transmitted in a preset historical period of the communication software.  One of ordinary skill in the art would have been motivated because it helps user to obtain message information most likely to be useful.  

Regarding claim 13, the reasons for rejections are similar as these for claim 6.

Regarding claim 19, the reasons for rejections are similar as these for claim 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sachidanandam, Fan and Chung, in view of Rohde (US Publication No. 20090254829 A1) and Dan (US Publication No. 20140324999 A1).

Regarding claim 7, Sachidanandam, Fan and Chung, in particular Fan discloses wherein the unread message comprises a voice message; ([0015])
Sachidanandam, Fan and Chung do not disclose wherein the summary information comprises a textual summary of the voice message via voice recognition; 
prior to the acquiring the unread message in the communication software: 
identifying whether a preset message acquisition condition is met, wherein the preset message acquisition condition comprises at least one of:  26the number of the unread messages is greater than or equal to a preset number; 
a dialog box of the communication software is opened; 
or a preset operation for the communication software is received, where the preset operation is configured to instruct the communication software to acquire the unread message.
Rohde discloses wherein the summary information comprises a textual summary of the voice message via voice recognition; (fig. 4; [0029], [0050] – “generates a summary or textual summary of the voice message.  For example, the summary includes a gist of the voice message.  The summary provides more than just a name, date, time, or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachidanandam, Fan and Chung in view of Rohde such that the summary information comprises a textual summary of the voice message via voice recognition.  One of ordinary skill in the art would have been motivated because it helps user to quickly access the content of the voice message.
Sachidanandam, Fan, Chung and Rohde do not disclose prior to the acquiring the unread message in the communication software: 
identifying whether a preset message acquisition condition is met, wherein the preset message acquisition condition comprises at least one of:  the number of the unread messages is greater than or equal to a preset number; 
a dialog box of the communication software is opened; 
or a preset operation for the communication software is received, where the preset operation is configured to instruct the communication software to acquire the unread message.
Dan discloses prior to the acquiring the unread message in the communication software: 
identifying whether a preset message acquisition condition is met, ([0017], [0018], FIG. 1 - blocks 101 and 105. Before acquiring the unread messages in block 105, it is identified whether a preset message acquisition condition of receiving a command for acquiring unread messages in block 101 is met.)
at least one of:  
the number of the unread messages is greater than or equal to a preset number; 
a dialog box of the communication software is opened; 
or a preset operation for the communication software is received, where the preset operation is configured to instruct the communication software to acquire the unread message. ([0017], [0018], FIG. 1 - blocks 101 identifies whether a preset message acquisition condition of receiving a command for acquiring unread messages in block 101 is met.  The command corresponds to the claimed preset operation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sachidanandam, Fan and Chung in view of Dan in order to prior to the acquiring the unread message in the communication software: identify whether a preset message acquisition condition is met, wherein the preset message acquisition condition comprises at least one of:  the number of the unread messages is greater than or equal to a preset number; a dialog box of the communication software is opened; or a preset operation for the communication software is received, where the preset operation is configured to instruct the communication software to acquire the unread message.  One of ordinary skill in the art would have been motivated because it avoids wasting network resources by only acquiring messages when an explicitly operation is received.

Regarding claim 14, the reasons for rejections are similar as these for claim 7.

Regarding claim 20, the reasons for rejections are similar as these for claim 7.


Conclusion
The prior art made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571 )272-2855. The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451 



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451